Case 2:20-cv-00060-SWS Document 50 Filed 05/04/21 Page 1 of 39

                                                                 FILED




                                                            Sm,5/21

                                                         Margaret Botkins
                                                          Clerk of Court
Case 2:20-cv-00060-SWS Document 50 Filed 05/04/21 Page 2 of 39
Case 2:20-cv-00060-SWS Document 50 Filed 05/04/21 Page 3 of 39
Case 2:20-cv-00060-SWS Document 50 Filed 05/04/21 Page 4 of 39
Case 2:20-cv-00060-SWS Document 50 Filed 05/04/21 Page 5 of 39
Case 2:20-cv-00060-SWS Document 50 Filed 05/04/21 Page 6 of 39
Case 2:20-cv-00060-SWS Document 50 Filed 05/04/21 Page 7 of 39
Case 2:20-cv-00060-SWS Document 50 Filed 05/04/21 Page 8 of 39
Case 2:20-cv-00060-SWS Document 50 Filed 05/04/21 Page 9 of 39
Case 2:20-cv-00060-SWS Document 50 Filed 05/04/21 Page 10 of 39
Case 2:20-cv-00060-SWS Document 50 Filed 05/04/21 Page 11 of 39
Case 2:20-cv-00060-SWS Document 50 Filed 05/04/21 Page 12 of 39
Case 2:20-cv-00060-SWS Document 50 Filed 05/04/21 Page 13 of 39
Case 2:20-cv-00060-SWS Document 50 Filed 05/04/21 Page 14 of 39
Case 2:20-cv-00060-SWS Document 50 Filed 05/04/21 Page 15 of 39
Case 2:20-cv-00060-SWS Document 50 Filed 05/04/21 Page 16 of 39
Case 2:20-cv-00060-SWS Document 50 Filed 05/04/21 Page 17 of 39
Case 2:20-cv-00060-SWS Document 50 Filed 05/04/21 Page 18 of 39
Case 2:20-cv-00060-SWS Document 50 Filed 05/04/21 Page 19 of 39
Case 2:20-cv-00060-SWS Document 50 Filed 05/04/21 Page 20 of 39
Case 2:20-cv-00060-SWS Document 50 Filed 05/04/21 Page 21 of 39
Case 2:20-cv-00060-SWS Document 50 Filed 05/04/21 Page 22 of 39
Case 2:20-cv-00060-SWS Document 50 Filed 05/04/21 Page 23 of 39
Case 2:20-cv-00060-SWS Document 50 Filed 05/04/21 Page 24 of 39
Case 2:20-cv-00060-SWS Document 50 Filed 05/04/21 Page 25 of 39
Case 2:20-cv-00060-SWS Document 50 Filed 05/04/21 Page 26 of 39
Case 2:20-cv-00060-SWS Document 50 Filed 05/04/21 Page 27 of 39
Case 2:20-cv-00060-SWS Document 50 Filed 05/04/21 Page 28 of 39
Case 2:20-cv-00060-SWS Document 50 Filed 05/04/21 Page 29 of 39
Case 2:20-cv-00060-SWS Document 50 Filed 05/04/21 Page 30 of 39
Case 2:20-cv-00060-SWS Document 50 Filed 05/04/21 Page 31 of 39
Case 2:20-cv-00060-SWS Document 50 Filed 05/04/21 Page 32 of 39
Case 2:20-cv-00060-SWS Document 50 Filed 05/04/21 Page 33 of 39
Case 2:20-cv-00060-SWS Document 50 Filed 05/04/21 Page 34 of 39
Case 2:20-cv-00060-SWS Document 50 Filed 05/04/21 Page 35 of 39
Case 2:20-cv-00060-SWS Document 50 Filed 05/04/21 Page 36 of 39
Case 2:20-cv-00060-SWS Document 50 Filed 05/04/21 Page 37 of 39
Case 2:20-cv-00060-SWS Document 50 Filed 05/04/21 Page 38 of 39
Case 2:20-cv-00060-SWS Document 50 Filed 05/04/21 Page 39 of 39
